DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 6, 7, and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the concept claim limitation “performing a feature extraction process including: obtaining time series data to which a label indicating a category of classification is attached, the time series data containing variations of target values during a period to which the label is attached, dividing the time series data into a plurality of sections, and generating an attractor for each of the plurality of sections, the attractor indicating a set of numerical values toward which the variations of the target values tends to evolve, calculating a Betti sequence indicating a sequence of Betti numbers in accordance with the generated attractor for each of the plurality of sections, and obtaining a feature for the Betti sequences of the plurality of sections by clustering the Betti sequences or calculating a statistical quantity of the Betti sequences; and performing machine learning by using the obtained feature as an input.”
As to the art of record, Rietman reference discloses the concept of computing a thermodynamic measure for each protein node within the network of protein nodes, generating an energy landscape data corresponding to the network of protein nodes and the thermodynamic measure, generating a PPI subnetwork by applying a topological filtration to the energy landscape data of the PPI data, computing a first Betti number for the PPI subnetwork, sequentially removing a protein node(s) from the PPI subnetwork while replacing the previously removed node(s), computing a new Betti number for the PPI subnetwork with the protein node(s) removed, computing a change between the Betti numbers, and determining, based on the change between the Beti numbers, a most significant protein target within the PPI subnetwork. However, Rietman does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Kawaguchi reference discloses a relationship between constituents of a structure is objectively and appropriately assessed. However, Kawaguchi does not teach with respect to the entire or combination claim limitation stated as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425